                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


 Pamela Colleen Pear,                       )     Civil Action No.: 6:18-2307-BHH
                                            )
                                 Plaintiff, )
                                            )
                  v.                        )                   ORDER
                                            )
 Andrew M. Saul,                            )
 Commissioner of Social Security,           )
                                            )
                             Defendant. )
  ________________________________ )

       This matter is before the Court on Plaintiff Pamela Colleen Pear’s (“Plaintiff”)

complaint filed pursuant to 42 U.S.C. § 405(g), seeking judicial review of the Commissioner

of Social Security’s final decision, which denied Plaintiff’s claim for supplemental security

income. The record includes the report and recommendation (“Report”) of a United States

Magistrate Judge, which was made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local

Civil Rule 73.02(B)(2)(a), D.S.C. In the Report, which was filed on August 28, 2019, the

Magistrate Judge recommends that the Court affirm the Commissioner’s final decision

denying benefits. Attached to the Report was a notice advising Plaintiff of her right to file

written objections to the Report within fourteen days of being served with a copy. In a

notice filed on September 1, 2019, Plaintiff informed the Court that she will not be filing

objections to the Magistrate Judge’s Report.

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only as to those portions of the Report to
which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court hereby adopts and incorporates the Report (ECF No. 22).

Therefore, it is ORDERED that the Commissioner’s decision denying benefits is affirmed.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

September 12, 2019
Charleston, South Carolina




                                                2
